Jordan, Presiding Justice.
Daniel Lee Broughton appeals the denial of his petition for writ of habeas corpus in an extradition proceeding. The request for extradition issued by the Governor of the State of North Carolina states that a Daniel Lee Broughton had been indicted for breaking, entering and larceny, forgery and uttering in Craven County, North Carolina.
Appellant argues that the trial court erred in denying his petition because there was insufficient evidence that he is “the person named in the request for extradition.” Michigan v. Doran, 439 U. S. 282 (99 SC 530, 535, 58 LE2d 521) (1978).
At the habeas corpus hearing, however, appellant admitted that he was the Daniel Lee Broughton indicted by the State of North Carolina for “larceny and forgery of several checks.”
Accordingly, we hold that there was sufficient evidence to sustain the trial court’s conclusion that the appellant is the person named in the request for extradition.

Judgment affirmed.


All the Justices concur.

John W. Andre, Jr., for appellant.
Andrew J. Ryan, III, District Attorney, Robert M. Hitch, III, Assistant District Attorney, for appellee.
Carl Griffin, pro se.